                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 3-31-20


 ANGELIQUE OLAECHEA,

                              Plaintiff,
                                                                  No. 17-CV-04797 (RA)
                         v.
                                                                           ORDER
 THE CITY OF NEW YORK, AND
 CAPTAIN VINCENT GREANY,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         Pursuant to the Southern District of New York’s Standing Order of March 27, 2020

regarding the suspension of jury trials until June 1, 2020, see 20 Misc. 172, the trial in this action

––currently scheduled to begin on May 18, 2020––is hereby adjourned. No later than April 10,

2020, the parties shall file a letter proposing alternative trial dates.

SO ORDERED.

Dated:      March 31, 2020
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
